239 F.2d 76
99 U.S.App.D.C. 256
Manuel DUFF, Appellant,v.UNITED STATES of America, Appellee.
No. 13197.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 20, 1956.Decided Nov. 29, 1956.

Mrs. Jean F. Dwyer, Washington, D.C., for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Thomas A. Flannery, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Richard J. Snider, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction for violations of the narcotics laws.  We find no error affecting substantial rights.


2
Affirmed.